Citation Nr: 0334968	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  00-02 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Whether the appellant is entitled to recognition as the 
veteran's surviving spouse for VA death benefits purposes.  


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

J. A. Markey, Counsel



INTRODUCTION

The veteran served on active duty from June 1963 to March 
1980.  He died on November [redacted], 1989.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 decision by RO.  

A hearing was held before the undersigned Veterans Law Judge 
at the RO in February 2001.  

In an April 2001 decision, the Board denied the appellant's 
claim of entitlement to recognition as the veteran's 
surviving spouse, and thereafter she appealed this decision 
to United States Court of Appeals of Veterans Claims (Court).  

In a March 2003 Order, the Court vacated the April 2001 Board 
decision and remanded the matter for further proceedings.  



REMAND

This appeal originally arose from a December 1997 
determination by the RO that the appellant was not entitled 
to dependency and indemnity compensation benefits (DIC) as 
she was not the veteran's surviving spouse.  

It is pointed out that in order to be entitled to DIC 
compensation or death pension benefits as a "surviving 
spouse" of a veteran, the applicant must have been the 
veteran's spouse at the time of his death and have lived 
continuously with the veteran from the date of their marriage 
to the date of the veteran's death, except where there was a 
separation due to the misconduct of, or procured by the 
veteran without the fault of the spouse.  38 U.S.C.A. 
§ 101(3) (West 2002).  

The term "spouse" means a person of the opposite sex who is a 
wife or husband.  The term "wife" means a person whose 
marriage to the veteran meets the requirements of 38 C.F.R. 
§ 3.1(j) (2003) and 38 C.F.R. § 3.50 (2003).  

In this case, a Marriage Certificate from the State of North 
Carolina indicates that the veteran and the appellant were 
married in March 1969, and a Judgment from the General Court 
of Justice, District Court Division, of the state of North 
Carolina, dated on December [redacted], 1982 reflects that they 
divorced in December 1982.  The appellant was the plaintiff 
in that case, and the Judgement indicates that the veteran 
(defendant) was properly served.  

In the April 2001 decision, the Board pointed out that, in a 
July 1988 claim, the veteran identified himself as being 
divorced and that, according to his November 1989 Death 
Certificate, he was noted to have been divorced.  

The Board also noted that, at the time of the veteran's death 
and for many years thereafter, the appellant did not assert 
that she and the veteran were married at the time of his 
death.  

In fact, it was noted, on her initial application for death 
benefits received in December 1989, she indicated that she 
was indeed divorced from the veteran.  During the course of 
that appeal, she held herself out as the custodian of the 
veteran's minor children and not as his surviving spouse.  

The Board noted that it was not until November 1997 that the 
appellant submitted a claim for DIC or death pension benefits 
as the "surviving spouse" of the veteran.  

On this claim form, the appellant indicated that she and the 
veteran were divorced and that the separation was due to 
veteran's dangerous and unbearable behavior patterns after a 
tour of duty in the Republic of Vietnam.  

The appellant and her representative have been contending 
since the time of the December 1997 RO denial that the 
appellant should be recognized as the surviving spouse of the 
veteran because the divorce was invalid and because she was 
forced to leave the veteran due to his veteran's misconduct.  

Regarding the alleged invalidity of the divorce, the 
appellant has asserted that the veteran did not want a 
divorce, did not sign the divorce papers, and essentially was 
not properly served with divorce papers; and that as such, 
she and the veteran were never legally divorced.  She 
provided court documents to support her contention that, 
among other things, the veteran was never properly served 
with the divorce papers.  

As noted by the Board in the April 2001 decision, VA 
regulations provide that the validity of a divorce decree 
regular on its face will be questioned by VA only when such 
validity is put in issue by a party thereto or a person whose 
interest in a claim for benefits would be affected thereby.  
In cases where recognition of the decree is thus brought into 
question, there must be a bona fide domicile in addition to 
the standards of the granting jurisdiction respecting 
validity of divorce.  38 C.F.R. § 3.206(a) (2003).  

The Board pointed out that in this case that the appellant 
had not argued that the veteran was not a bona fide 
domiciliary of North Carolina or that the North Carolina 
court otherwise lacked jurisdiction over the veteran or the 
subject matter.  

The Board further noted that as far as the divorce itself is 
concerned, it was clear that the appellant followed the 
appropriate avenues in obtaining same through the filing of 
the divorce complaint and service of process, among other 
things.  

The Board, noting that the divorce judgment indicated that 
the veteran was duly and properly served, that the North 
Carolina Court had jurisdiction over the parties and over the 
subject matter, and that the appellant was entitled to an 
absolute divorce based on one year's continuous separation, 
found that the parties were indeed legally divorced at the 
time of the veteran's death, and that as such, the appellant 
was not the surviving spouse for VA benefits purposes.  

The Court, however, in the March 2003 Order vacating the 
Board's decision, found that Board did not provide adequate 
reasons and bases for the decision, pointing out that it 
failed to cite any state law, address whether there was a 
bona fide domicile, and whether the standards of the granting 
jurisdiction had been met (among other things, whether the 
veteran received adequate notice of the divorce under state 
law).  

In order to comply with the Court's order, the Board finds 
that further development of this case is necessary prior to 
further appellate adjudication.  

It is also pointed out that the appellant has not been fully 
advised of the Veterans Claims Assistance Act of 2000 (or 
"VCAA") (the VCAA was noted in the April 2001 Board 
decision and March 2003 Court decision).  This legislation, 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, and provides that upon receipt of a complete or 
substantially complete application, the VA shall notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA that is necessary to substantiate the 
claim.  VCAA, 38 U.S.C.A. §§ 5103, 5103A (West 2002); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In view of the above, this matter is REMANDED to the RO for 
the following action: 

1.  The RO should take the appropriate 
steps, to include contacting the 
appellant's attorney, to obtain copies of 
the veteran's/appellant's entire divorce 
file, and to associate with the claims 
folder copies of relevant North Carolina 
state divorce law (pertaining to 
jurisdiction, service of process, etc).  
The RO should seek guidance in this 
regard from the Office of the VA Regional 
Counsel, if necessary.  

2.  The RO should notify the appellant of 
the VCAA and ensure that all notification 
and development action required by the 
VCAA has been completed.  Specifically, 
the RO then should issue a letter 
providing the appellant with the notice 
required under 38 U.S.C.A. § 5103; and, 
the RO should undertake any additional 
development it determines is required 
under 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002).  

3.  After providing the appellant with 
the appropriate time to submit additional 
evidence - see Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
Nos. 02-7007, -7008, -7009, -7010 (Fed. 
Cir., September 22, 2003)) - the RO 
should review all of the evidence of 
record, including all new evidence, and 
readjudicate the issue of entitlement to 
recognition as the veteran's surviving 
spouse for VA death benefits purposes 
(again, the RO should seek guidance in 
this regard from the Office of the VA 
Regional Counsel, if necessary).  If all 
the desired benefits are not granted, an 
appropriate Supplemental Statement of the 
Case should be furnished to the appellant 
and her attorney.  They should also be 
afforded an opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


